                 Case 1:21-cv-00322-SAB Document 3 Filed 03/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   FLORIDALMA V. PRUDENTE,                             Case No. 1:21-cv-00322-SAB

12                   Plaintiff,                          ORDER DENYING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13          v.                                           WITHOUT PREJUDICE AND REQUIRING
                                                         PLAINTIFF TO FILE LONG FORM
14   COMMISSIONER OF SOCIAL SECURITY,                    APPLICATION

15                   Defendant.                          (ECF No. 2)

16                                                       TWENTY DAY DEADLINE

17

18          Floridalma V. Prudente (“Plaintiff”) filed a complaint in this action seeking review of the

19 final decision of the Commissioner of Social Security denying disability benefits. (ECF No. 1.)
20 Plaintiff did not pay the filing fee in this action and instead filed an application to proceed in

21 forma pauperis pursuant to 28 U.S.C. § 1915.            However, Plaintiff’s application does not

22 establish that she is entitled to proceed in this action without prepayment of fees. Plaintiff

23 application shows that the family receives $3,805.00 per month which is a yearly income of

24 approximately $45,660.00.

25          In order to proceed in court without prepayment of the filing fee, Plaintiff must submit an

26 affidavit demonstrating that she “is unable to pay such fees or give security therefor.” 28 U.S.C.
27 § 1915(a)(1). The right to proceed without prepayment of fees in a civil case is a privilege and

28 not a right. Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S.


                                                     1
                 Case 1:21-cv-00322-SAB Document 3 Filed 03/04/21 Page 2 of 3


 1 194, 198 n.2 (1993); Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“permission to

 2 proceed in forma pauperis is itself a matter of privilege and not right; denial of in forma pauperis

 3 status does not violate the applicant’s right to due process”). A plaintiff need not be absolutely

 4 destitute to proceed in forma pauperis and the application is sufficient if it states that due to her

 5 poverty she is unable to pay the costs and still be able to provide herself and her dependents with

 6 the necessities of life. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948).

 7 Whether to grant or deny an application to proceed without prepayment of fees is an exercise of

 8 the district court’s discretion. Escobedo v. Applebees, 787 F.3d 1226, 1236 (9th Cir. 2015).

 9          In assessing whether a certain income level meets the poverty threshold under Section

10 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

11 of Health and Human Services. See, e.g., Paco v. Myers, No. CIV. 13-00701 ACK, 2013 WL

12 6843057 (D. Haw. Dec. 26, 2013); Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL

13 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein).

14          Plaintiff’s application demonstrates income of 3,805.00 per month which makes

15 Plaintiff’s household income $45,660.00 per year. The 2021 Poverty Guidelines for the 48

16 contiguous states for a household of six is $35,580.00.                 2021 Poverty Guidelines,

17 https://aspe.hhs.gov/poverty-guidelines (last visited March 4, 2021). Based on the information

18 provided in Plaintiff’s application her income is well above the poverty level and it does not

19 appear that she is entitled to proceed without prepayment of fees in this action.
20          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

21 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

22 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

23 full.

24          Based upon the foregoing, it is HEREBY ORDERED that:

25          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

26          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

27                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

28          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the


                                                      2
                 Case 1:21-cv-00322-SAB Document 3 Filed 03/04/21 Page 3 of 3


 1                  $402.00 filing fee for this action, or (2) complete and file the enclosed

 2                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 3                  Form) – AO 239; and

 4          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

 5                  to pay the filing fee and failure to comply with a court order.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        March 4, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       3
